I concurred in Bower v. American Lumber Co., 195 Ala. 572,71 So. 100, but my judgment upon further consideration is that in that case — and in this — section 12 of the Revenue Act of 1919 (section 2082 of Code of 1907, subd. 9; section 14 of the Revenue Act of 1915) has been misconstrued. I am now of opinion that the Legislature intended that a domestic corporation should return its real and personal property for taxation, and that its capital stock should be taxed only on its value in excess of the total of the value of its property; and hence my judgment is that there was an escape in this case. But the statute, after the decision in Bower v. American Lumber Co., has been re-enacted, and I now feel constrained to concur in the conclusion reached by the court in this case.